Title: From George Washington to Jacques-Marie-Blaise, Chevalier [de] Segond de Sederon, 30 October 1782
From: Washington, George
To: Segond de Sederon, Jacques-Marie-Blaise, Chevalier [de]


                  
                     Sir
                     Hd Qrs Octr 30. 1782
                  
                  I have reced your Lre of the 14 Inst. and have written Colo. Armand on the Subject so Soon as I receive his Answer you shall be made acquainted with it.  I am.
                  
               